Citation Nr: 0535036	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  04-13 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
a broken nose with a deviated nasal septum, breathing 
problems, sinus problems, snoring  and headaches. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to February 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

The veteran contends that he is entitled to a compensable 
rating for the residuals of a broken nose.  The veteran was 
afforded a VA medical examination in February 2003; however, 
for the reasons set forth below, the Board finds that a new 
examination is required for rating purposes.

The veteran's February 2003 VA medical examination focused on 
determining the nature of the current residuals of an in-
service fracture of the nose, as opposed to the severity of 
the residuals.  In the July 2003 rating decision on appeal, 
the veteran was awarded service connection for residuals of 
broken nose with a deviated septum causing breathing and 
sinus problems, snoring, and headaches.  He was assigned a 
noncompensable rating.  In his March 2004 notice of 
disagreement, the veteran stated that his disability had 
increased in severity.  The veteran specifically noted that 
he had "severe headaches, [and] my sense of smell and taste 
has also been affected by my medical situation."  The Board 
finds a new VA examination is necessary to determine the 
frequency and severity of the veteran's headaches and other 
symptomatology associated with the service-connected 
disability.  

Accordingly, this appeal is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
the disability at issue during the period 
of this claim or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO of 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  In any event, the RO or the AMC 
should obtain a copy of any pertinent VA 
outpatient records for the period since 
February 2004.

4.  Then, the veteran should be afforded 
a VA examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his 
service-connected residuals of a broken 
nose with a deviated nasal septum, 
breathing problems, sinus problems, 
snoring  and headaches.

The veteran should be properly notified 
of the date, time, and place of the 
examinations in writing.  The claims 
folder and a copy of this Remand must be 
made available to and be reviewed by the 
examiner.  

The examiner should identify all 
symptomatology and functional impairment 
associated with the service-connected 
disability, to include an assessment of 
the frequency and severity of the 
veteran's headaches.  The examiner should 
also provide an opinion concerning the 
impact of the disability on the veteran's 
ability to work.  The rationale for all 
opinions expressed must also be provided.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record, to 
include consideration of whether the 
components of the disability should be 
separately rated.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, the RO or the AMC 
should issue a supplemental statement of 
the case and afford the veteran and his 
representative an appropriate opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

